El Juez Asociado Señor Oórdova
emitió la opinión del tribunal.
Laurentino Rodríguez Arvelo tramitó expediente de do-minio sobre una finca inscrita a nombre de Paulino Rodrí-guez y su esposa, Benicia Arvelo, alegando que adquirió la finca de éstos por compra, no siendo inscribible la escritura que al efecto se otorgara, y habiendo fallecido ambos ven-dedores. Dictada resolución declarando justificado el domi-nio, y ordenando su inscripción en el registro, así como la cancelación del asiento contradictorio, denegó el registrador la inscripción “por observar que siendo la inscripción cuya cancelación se decreta un asiento de dominio no aparece del expediente que fueran oídas las personas cuyo derecho figura inscrito ...”
De la nota denegatoria recurre Rodríguez Arvelo, quien nos llama la atención hacia el hecho de que la resolución de-muestra que los herederos de Paulino Rodríguez y Benicia Arvelo, ambos fallecidos, fueron citados por edictos, e in-siste en que la citación así hecha es suficiente, sin que sea necesario, como insiste el registrador, que fuesen precisa-mente oídos además de citados.
 La distinción entre el citar y el oír, en expedientes de dominio, a personas a cuyo favor aparezcan asientos contradictorios al dominio del peticionario, hace su aparición en Puerto Rico en Canino v. Registrador, 31 D.P.R. 434, al adoptar la mayoría de este Tribunal, disintiendo dos jueces, *655la doctrina expresada por Morell, comentando la Ley Hipor tecaria de España (5 Morell 540), al efecto de que la reso-lución en un expediente de dominio puede ordenar la cance-lación de un asiento contradictorio en el registro, bastando para ello, si el asiento es posesorio, la •citación del titular, pero siendo imprescindible el oir al titular si el asiento con-tradictorio fuese de dominio.
El comentario de Morell citado en Canino v. Begistrador, supra, no bace otra cosa que parafrasear el artículo 503 del Reglamento de la Ley Hipotecaria de España, artículo que nunca ha estado en vigor en Puerto Rico. La necesidad de oír al titular de dominio ya citado, mientras basta dtar al titular posesorio ha sido duramente criticado,en España. 2 Beraud y Fernández, Derecho Inmobiliario, 528 et seq. No vemos justificación alguna para adoptar tal distinción en Puerto Rico, en ausencia de legislación expresa. Si la cita-ción hecha al titular de un asiento contradictorio posesorio, en un expediente de dominio, es suficiente garantía para justificar la cancelación- de ese asiento, también debe serlo cuando el asiento es de dominio. Y si la mera citación del titular de un asiento contradictorio de dominio, en un expe-diente de dominio, no se considera que brinda a éste la opor-tunidad adecuada de defender su título inscrito, tampoco puede considerarse adecuada la oportunidad brindada por tal citación al titular de un asiento posesorio.
Pasemos a considerar, por lo tanto, si basta la citación del titular de un asiento contradictorio, ya de dominio o' po-sesorio, para ordenar su cancelación en un expediente de dominio.
Si examinamos el artículo 395 de nuestra Ley Hipoteca-ria, que trata de los expedientes de dominio encontraremos que, distinto al 393 que trata de los expedientes posesorios, no autoriza la cancelación de asientos contradictorios. Siendo ello así, y disponiendo el artículo 82 de la ley que no se can-celará una inscripción sino por consentimiento de la persona *656a cuyo favor aparece por ley, o por providencia ejecutoria, y el artículo 20 que no se inscribirá un derecho cuando re-sulte inscrito a nombre distinto del que lo trasmite, hemos resuelto repetidas veces que no procede la inscripción de la resolución aprobando una información de dominio cuando existe un asiento contradictorio' cuyo titular, si bien ha sido citado, no ha consentido a la cancelación ni ha sido vencido en juicio. Rotger v. Registrador, 28 D.P.R. 910; Sucesión de Medina v. Registrador, 27 D.P.R. 201; Toro v. Registrador, 25 D.P.R. 472; P. R. Leaf Tobacco Co. v. Registrador, 17 D.P.R. 228; Soto v. Registrador, 15 D.P.R. 611 y Ginorio v. Registrador, 1 D.P.R. (Castro) 312, 2 S.T.S. 579.
Es cierto que en Canino v. Registrador, supra, nos apar-tamos de la regla ya firmemente establecida en- la jurispru-dencia citáda, pero como hemos visto el caso de Canino des-cansa sobre la errónea base de legislación española que no tiene equivalente en Puerto Rico.
Posteriormente, en Bermúdez v. Morales, 42 D.P.R. 426, se resolvió procedía la cancelación de un asiento contradic-torio en un expediente de dominio en el cual compareció el titular del asiento, se opuso a la cancelación y celebrado el juicio, fue vencido. Entendemos que en ese caso perdió el expediente su carácter de procedimiento ex parte y se con-virtió en contencioso, o como dijimos entonces “El expe-diente quedó así convertido en pleito.” Bermúdez v. Morales, supra, pág. 427. Procedía por lo tanto, la cancelación del asiento, no ya a base del artículo 395 de la Ley Hipote-caria, sino a base del artículo 83 que permite la .cancelación de cualquier inscripción mediante providencia judicial en juicio declarativo.
Recientemente, en Pagán v. Registrador, 62 D.P.R. 594, denegó un registrador la inscripción de una resolución apro-batoria de expediente de dominio en que se ordenaba la can-celación de un asiento contradictorio, y revocamos la nota, pero en ese caso el registrador sólo objetó la forma de la *657citación lieclia al titular del asiento contradictorio, y a ese solo extremo por lo tanto se limitó nuestra decisión.
Descartado el caso de Canino v. Registrador por los fun-damentos ya expuestos, tenemos que en Puerto Rico no pro-cede la cancelación de un asiento contradictorio en un expe-diente de dominio a menos que a ello consienta el titular, o-a menos que sea oído y vencido en juicio al oponerse a las pretensiones del peticionario. En el caso ante nos, por lo' tanto, tuvo razón el registrador al denegar la inscripción porno haberse oído a las personas a cuyo favor aparece el. asiento contradictorio, o a sus herederos.
. Puede objetarse que si en un expediente posesorio cabo la cancelación de un asiento contradictorio, mediante la cita-ción de los interesados, parece irrazonable que lo mismo no puede hacerse en un expediente de dominio. A esa objeción sólo podemos contestar que los artículos 393 y 395 de la Ley Hipotecaria demuestran claramente la intención del legisla-dor español que aprobó esa ley para Puerto Rico de distin-guir entre los dos procedimientos(1) Es que el legislador español siempre quiso distinguir entre expedientes poseso-rios y de dominio en lo tocante al problema de asientos con-tradictorios. La Ley Hipotecaria española de 1861 sólo brindó a aquéllos que carecieren de título inscribible el re-curso del expediente posesorio, y en esos expedientes auto-rizó la cancelación de asientos contradictorios. En el 1869 se autorizó por primera vez el expediente de dominio, sin disponerse, como en el posesorio, el procedimiento para can-celación de asientos contradictorios. Luego, en el 1909, se prohibió la cancelación de asientos contradictorios en expe-dientes posesorios, disponiéndose, en el artículo 393 de la ley española, que de existir asientos contradictorios se declara-*658ría sin lugar la información, “y podrá el interesado, si le conviniere, justificar su dominio mediante el procedimiento establecido en el artículo 400 de la presente ley.” El artículo 400 citado es el que determina el procedimiento para infor-maciones de dominio. Es muy similar al 395 de Puerto Rico, pero está complementado por el 503 del nuevo reglamento español, que como- ya fiemos visto no tiene equivalente en Puerto Rico, y que si bien permite la cancelación de un asiento contradictorio posesorio previa citación del intere-sado, no permite la cancelación de un asiento contradictorio de dominio sin fiaber sido precisamente oído el interesado. Para una mejor comprensión del desarrollo de la legislación -española, y de la poca fe que la mera citación fieeha dentro de un expediente voluntario fia merecido en España, cabe •citar lo siguiente de la Resolución de la Dirección General de los Registros de 11 de octubre de 1915:
“Considerando que tanto por el lugar que ocupó en la ley Hi-potecaria reformada de 1869, como por ser facultad concedida al propietario que careciese de título escrito de dominio el expediente justificativo de su adquisición era inaplicable a fueros y derechos cuya propiedad apareciera inscrita en el Registro, por lo que el artículo 404 de aquélla (400 de la vigente) ni previo el caso de asientos contradictorios ni ordenó la citación del dueño o titular, según el Registro, ni concedió especial fuerza cancelatoria a lá pro-videncia judicial con que terminaba;
“Considerando: que los trámites breves de tal procedimiento, lejos de presentar las garantías que el declarativo ordinario desen-vuelve en la constitución, controversia, prueba y decisión del juicio, serían una amenaza constante para todo propietario que teniendo inscritos en debida forma sus derechos y descansando sobre la fe del Registro, podría resultar despojado de sus bienes sin ser oído, o con una apremiante citación que ni le permitiera preparar su prueba ni quebrantar la amañada por el solicitante, a quien difícil-mente podría exigir como a legítimo adversario las respopsabilida-des consiguientes al ejercicio de una acción infundada o temeraria;
“Considerando: que el artículo examinado se ha derivado con ligeras variantes del artículo 29 del anterior proyecto de ley elevado por la Comisión de Códigos en il de abril de 1864 al Ministro de *659Gracia y Justicia, en cuya Exposición de motivos se dice textual-mente : ‘Para traer estos bienes al Registro, inscribiendo su dominio, lia habido siempre medios legales por más que no se hayan formu-lado hasta ahora en ninguna ley especial’;
‘ ‘ Considerando: que en el mismo espíritu aparece informado el Real decreto de 10 de Febrero de 1875 al permitir la inscripción del dominio adquirido después de Io. de enero de 1863 a los propietarios que careciesen de título escrito;
“Considerando: que, a tenor de lo prescrito en el artículo 24 de la vigente ley, no podrá ejercitarse ninguna acción contradicto-ria del dominio de inmuebles inscritos a nombre de persona deter-minada, sin que se entable, previa o simultáneamente, demanda de nulidad o cancelación de la inscripción en que conste dicho domi-nio, debiendo fundarse la demanda de nulidad en las causas que taxativamente expresa aquel Cuerpo legal, cuando haya de perju-dicar a tercero, y que este precepto, introducido con sus cdncor-dantes del artículo 41 para dar a la inscripción la plenitud de sus efectos, resulta preterido u olvidado, así como los artículos 82 y 83 en el procedimiento judicial promovido por D. Francisco Fullá y Gascón;
“Considerando: que cualesquiera que sean los efectos de la jus-tificación de dominio en orden a la posesión inscrita, bien para corroborarla y robustecerla como en el caso segundo del artículo 399, bien para contradecirla o cancelarla según la regla 2a. del artículo 393 de la Ley Hipotecaria, desenvuelto en el párrafo segundo del artículo 503 del nuevo Reglamento, es indiscutible que el expediente origen del recurso, en el cual no ha comparecido D. José Cendra Dalmases ni su representación, carece de virtualidad para destruir, anular o cancelar la inscripción extendida a su favor;”
(Anuario de la Dirección General de los Registros y del Nota-riado, año 1915, pág. 204.)
Del breve resumen que hemos hecho del desarrollo histórico de la legislación hipotecaria española en cuanto al problema que plantea la existencia de asientos contradictorios en el trámite de informaciones posesorias y de dominio, podrá verse que no es función judicial, sino legislativa, la de hacer uniforme en ambos expedientes, si es que se desea la uniformidad, la regla en cuanto a permitir, o no permitir, la cancelación de asientos contradictorios mediante la cita-*660ción de los interesados. Mientras nuestra ley distinga entre las dos clases de expedientes, no podemos hacer caso omiso de la distinción.

Por los fundamentos expuestos, debe confirmarse la nota recurrida.


 Igual distinción, prevalece en la Ley Hipotecaria de Cuba. Y la ley-cubana ha sido interpretada en el sentido de no permitir la cancelación de asientos contradictorios mediante un expediente de dominio. 2 Martínez Escobar, Las. Inscripciones, 60 et seq.